On March 4, 2003, the Board of Commissioners on Grievances and Discipline filed its final report and recommendation with this court regarding respondent, James L. Hardiman. On April 2, 2003, respondent filed objections to the report. On April 4, 2003, relator filed a motion to strike respondent’s objections and brief in support, and on April 14, 2003, respondent filed a memo opposing relator’s motion to strike. Upon consideration thereof,
IT IS ORDERED by this court that relator’s motion to strike be, and hereby is, denied.
Moyer, C.J., and F.E. Sweeney, J., dissent.